Citation Nr: 9933473	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-06 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wilmington, Delaware


THE ISSUES


1.  Entitlement to service connection for frostbite of the 
feet.

2.  Entitlement to service connection for arthritis of the 
knees.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945, including combat service during World War II, 
and his decorations include the Purple Heart Medal and the 
Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Wilmington, Delaware, 
Medical and Regional Office Center (M&ROC).  In the August 
1997 rating action, the M&ROC denied the veteran's claims for 
service connection for frostbite of the feet and arthritis of 
the knees.  The veteran timely appealed these determinations 
to the Board.


REMAND

In his Substantive Appeal (on VA Form 9, Appeal to the 
Board), dated in April 1998 and received at the M&ROC that 
same month, the veteran requested that he be afforded a 
hearing before a Member of the Board in Washington, DC.  
However, in a November 1999 statement, the veteran indicated 
that, due to health concerns, he instead wished to testify at 
a Board hearing held via video-conference at the local VA 
office.  To date, the veteran has not been afforded the 
opportunity to appear at such hearing conducted before a 
Member of the Board, and the claims file does not reflect 
that he has withdrawn his request for such a hearing.  
Accordingly, this case must be remanded.

In light of the foregoing, the case is hereby REMANDED to the 
M&ROC for the following action:

The M&ROC should schedule for a video-
conference at the M&ROC hearing before a 
Member of the Board at the earliest 
available opportunity.  Unless the 
veteran indicates, preferably, in a 
signed writing, that he no longer desires 
a BVA hearing, such hearing should be 
held and the claims file thereafter 
transferred to the Board in accordance 
with current applicable procedures.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
M&ROCs to provide expeditious handling of all cases that have 
been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


